Citation Nr: 1716956	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a November 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

The issues of entitlement to service connection for tinnitus and for a low back disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not manifest right and/or left ear hearing loss disability per VA standards prior to service entry.

2.  The Veteran has a current diagnosis of bilateral sensorineural hearing loss, and was diagnosed with bilateral sensorineural hearing loss in service.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016); McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For an enumerated "chronic disease" such as hearing loss shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38°C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for bilateral sensorineural hearing loss.  He contends that he was exposed to engine sounds while working in hangars during service, and that noise trauma resulted in bilateral hearing loss.

The Veteran had an initial VA compensation examination in June 2010.  At that examination, audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
40
45
40
25
35
LEFT
40
50
55
45
55

Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed the Veteran was with bilateral sensorineural hearing loss.  38 C.F.R. § 3.385.  

The remaining question is whether the Veteran's diagnosed bilateral hearing loss has its onset in service or is etiologically related to service.

Service department audiometric readings taken in American Standards Association (ASA) units must be converted to International Standard Organization (ISO) units.  The Veteran's service treatment records reflect that, upon enlistment, he underwent two audiological examinations.  In February 1966, his puretone threshold values taken in ASA units and were as follows (converted to ISO units as shown in parentheses):


HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
0 (15)
-5 (5)
10 (20)
15 (25)
10 (15)
LEFT
10 (25)
10 (20)
20 (30)
25 (35)
20 (25)

In March 1966, his puretone threshold values taken in ASA units and were as follows (converted to ISO units as shown in parentheses):



HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
5 (20)
5 (15)
25 (35)
25 (35)
10 (15)
LEFT
15 (30)
10 (20)
25 (35)
25 (35)
15 (20)

The Veteran underwent an additional examination in May 1966:
	

HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
5 (20)
15 (25)
25 (35)
25 (35)
25 (30)
LEFT
25 (40)
15 (25)
25 (35)
25 (35)
25 (30)

After the May 1966 examination, the Veteran was noted to have hearing loss and assigned to "noise safe duty."  At that time, the Veteran reported that he had formerly cleaned the hangers at the air force base as a civilian, and stated he had symptoms of decreased hearing for the previous four years.  See May 1966 Service Treatment Records.  It was further noted that the Veteran's "hearing has definitely begun to slip."

Upon separation in December 1969, he was noted to have mild hearing loss, and his puretone threshold values taken in ISO units were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
RIGHT
15
15
35
35
20
LEFT
30
15
35
35
25
	
Thus, the May 1966 examination demonstrates that the Veteran had a bilateral hearing loss disability in service because auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater bilaterally.   See 38 C.F.R. § 3.385.

Notably, however, there is a question as to whether hearing loss pre-existed the Veteran's service.  A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  The statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected." (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-existing conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

If the degree of hearing loss noted on an entrance medical examination did not meet VA's definition of a "disability" for hearing loss under 38 C .F.R. § 3.385, the Veteran is entitled to the presumption of soundness under 38 C .F.R. § 1111. McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  According to McKinney, abnormal hearing which does not meet the thresholds of a hearing loss "disability" and cannot be deemed a "defect" which is noted on the entrance examination.

In this case, the audiometric readings on the February and March 1966 entrance examinations for the Veteran's right ear, although diminished, did not rise to the level considered to be a "disability" for VA purposes.  As such, the Veteran's right ear in this case is presumed sound.  See McKinney, 28 Vet. App. at 21.  Rather, the Veteran is only deemed to have abnormal hearing.

The February 1966 audiometric readings for the left ear, although diminished, also did not rise to the level considered to be a disability for VA purposes.  The March 1966 audiometric readings for the left ear do rise to the level of a disability, as the readings at 500 Hz, 2000 Hz, and 3000 Hz are all 26 decibels or greater.  See 38 C.F.R. § 3.385.  However, the Board must consider variations which occur in audiometric testing which, in this case, occurred within a one month period.  As such, the Board finds that the evidence is in relative equipoise as to whether diminished hearing in the Veteran's left ear rose to the level of a disability for VA purposes prior to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, although diminished, hearing in the Veteran's left ear did not rise to the level of "disability" per VA standards, and the Veteran's left ear in this case is presumed sound.  See McKinney, 28 Vet. App. at 21.

Thus, per McKinney, the Veteran did not have a right or left hearing loss "disability" which existed prior to service, and the Veteran was found to have a right and left hearing loss disability per VA standards during service as the May 1966 examination demonstrates auditory thresholds bilaterally for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.   See 38 C.F.R. § 3.385.  The record also reflects current bilateral sensorineural hearing loss per VA standards.  Thus, the Veteran is entitled to service connection for bilateral sensorineural hearing loss which first manifested in service by application of the rules set forth in McKinney and Groves.  Therefore, entitlement to service connection for bilateral sensorineural hearing loss is granted.
ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.


REMAND

The Veteran seeks entitlement to service connection for tinnitus and a low back disability.

The record contains conflicting statements by the Veteran as to when tinnitus first began.  During an in-service examination in May 1966, the Veteran reported he had symptoms of decreased hearing for four years and occasional intermittent tinnitus.  However, in November 2016, he testified that tinnitus began in service while working in a hangar.  As his bilateral sensorineural hearing loss is now service-connected, a medical opinion is needed concerning the nature and etiology of the Veteran's tinnitus.  

The Board notes that the Veteran's February and March 1966 entrance examinations do not indicate that the Veteran had tinnitus.  Therefore, he is entitled to the presumption of soundness.  38. U.S.C.A. § 1111.  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  The clear and unmistakable standard requires that the results be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

Further, the Veteran underwent a January 2011 VA examination for his low back disorder.  The examiner noted an in-service diagnosis of low back strain, and x-rays at separation with no objective findings.  The examiner diagnosed the Veteran with "[s]ervice connected [l]umbar strain, resolved without residual," and with lumbar degenerative disc disease.  The examiner opined that the degenerative disc disease was not connected to service.  The Board notes that the Veteran is not currently service-connected for any low back disorder.  It is unclear as to whether the Veteran has a current low back disorder that is etiologically related to service.  The Board therefore finds the opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records since October 2014.

2.  Thereafter, forward the claims folder to a qualified examiner for an additional opinion regarding the nature and etiology of the Veteran's tinnitus.  The examiner should answer the following questions:

(a)  Is there clear and unmistakable (obvious and manifest) evidence that the Veteran's May 1966 report of "occasional intermittent tinnitus" of 4 years duration, which the Board finds credible, demonstrated that the current tinnitus disability preexisted service entry in March 1966?

(b)  If the answer to (a) is yes, is there clear and unmistakable (obvious and manifest) evidence that the tinnitus did not increase in severity beyond the natural progression during service? OR

(c)  Whether it is at least as likely as not tinnitus has been caused or aggravated beyond the normal progress of the disorder by service-connected sensorineural hearing loss?

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  Thereafter, forward the claims folder to the January 2011 VA examiner or another qualified examiner for an additional opinion regarding the nature and etiology any diagnosed low back disorder.  The examiner should answer the following questions:

(a)  Does the Veteran currently have, or has the Veteran had during the pendency of this appeal, a diagnosis of lumbar back strain?  The examiner must address the January 2011 VA examination of lumbar back strain, resolved without residuals.

(b)  If the answer to (a) is yes, is it at least as likely as not (50 percent probability or greater) that the lumbar back strain manifested in service or is otherwise etiologically related to service;

c) And, whether it is at least as likely as not that lumbar degenerative disc disease first manifested in service or is otherwise etiologically related to service.

In answering these questions, the examiner must address the April 1969 in-service treatment for low back pain, and the December 1969 evaluation indicating possible early degenerative disc disease.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


